UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01766 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – September 30, 2016 Item 1: Reports to Shareholders Annual Report | September 30, 2016 Vanguard Wellesley ® Income Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisor’s Report. 6 Fund Profile. 10 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 35 About Your Fund’s Expenses. 36 Trustees Approve Advisory Arrangement. 38 Glossary. 40 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the 12 months ended September 30, 2016, Vanguard Wellesley Income Fund returned 11.58% for Investor Shares. Its return was slightly ahead of the return of its benchmark index and notably above the average return of its peer group. • The fund allocates 60% to 65% of its assets to investment-grade bonds. Its fixed income portfolio returned 7.27% compared with the 7.15% return of its benchmark. • The advisor’s selections within investment-grade industrial and financial bonds contributed most to the fund’s relative performance. • The fund’s stock portfolio, which represents about 35% to 40% of its assets, returned 19.57%, slightly more than the 18.89% return of its benchmark. • Energy, consumer discretionary, and industrial stocks added most to relative performance. • Over the decade ended September 30, 2016, the fund’s average annual return surpassed that of its benchmark and its peers. Total Returns: Fiscal Year Ended September 30, 2016 Total Returns Vanguard Wellesley Income Fund Investor Shares 11.58% Admiral™ Shares 11.64 Wellesley Income Composite Index 11.25 Mixed-Asset Target Allocation Conservative Funds Average 7.21 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Total Returns: Ten Years Ended September 30, 2016 Average Annual Return Wellesley Income Fund Investor Shares 7.10 % Wellesley Income Composite Index 6.41 Mixed-Asset Target Allocation Conservative Funds Average 4.06 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.23% 0.16% 0.83% The fund expense ratios shown are from the prospectus dated January 26, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the fund’s expense ratios were 0.22% for Investor Shares and 0.15% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Mixed-Asset Target Allocation Conservative Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you think you’ve had reason to feel uneasy about the investment environment lately, you’re not imagining things. In just the past few months, we’ve seen economic uncertainty, intense political polarization, and super-low bond yields. Yet at the same time, the stock market kept pushing higher. In this confusing and sometimes contradictory climate, you may be asking yourself a question that I hear often: How do I make sense of all this, keep investing, and still get a good night’s sleep? As with any problem, there are multiple ways to go at it. But there’s one approach in particular that is simple, straightforward, and nearly foolproof: Save more money. Not only can saving more give you a greater sense of control over your investment plan, it can help compensate for long-term returns that, in our estimation, could fall short of historical averages. I love the way one of our investment pros put it. Fran Kinniry this summer told The Wall Street Journal , “Investing is always a partnership between you and the markets.” He explained that the markets carried more than their fair share of the weight for a couple of decades, through the 1990s, providing outsized returns that made the investor’s half of the partnership relatively light work. “But now you are going to have to be the majority partner.” Sobering? Sure. Hopeless? Definitely not. 3 Over the 12 months since last September, U.S. stocks returned 15%, though the rise has not been a one-way ticket straight up. International markets have also posted strong returns, but lower than those of the broad U.S. market. The decision by United Kingdom voters in June to exit the European Union came as a surprise but caused market heartburn for only a few days. In fixed income, yields remained extremely low—about 1.60% on the 10-year U.S. Treasury note at the end of September, after dipping below 1.40% over the summer. And bond yields in some international markets were negative. Even this relatively small window of time illustrates a truism of the financial markets: There will always be segments that perform well and others that don’t. Saving more saves you from trying to control the uncontrollable—how economies and the markets perform. And it keeps you in control of one of the most vital parts of your investment program. Although the “save more” logic is easy to grasp, it’s not always easy to follow. Bills, illness, the loss of a job—these can affect any of us. But whatever our circumstances, figuring out how to save more is worth the effort. It requires that we make difficult decisions to forgo some consumption today to increase the likelihood of consuming (or consuming more) in the future. This is the very heart of investing. Sacrifices are never fun, so consider carrying them out systematically and in doses that you Market Barometer Average Annual Total Returns Periods Ended September 30, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 14.93% 10.78% 16.41% Russell 2000 Index (Small-caps) 15.47 6.71 15.82 Russell 3000 Index (Broad U.S. market) 14.96 10.44 16.36 FTSE All-World ex US Index (International) 9.62 0.71 6.50 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.19% 4.03% 3.08% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 5.58 5.54 4.48 Citigroup Three-Month U.S. Treasury Bill Index 0.20 0.06 0.06 CPI Consumer Price Index 1.46% 1.03% 1.25% 4 can be comfortable with—for instance, gradually getting up to the max in your IRA, or adding a percentage point or so to the amount you stash in your employer’s retirement plan. As a point of reference, we generally suggest that investors strive for a retirement savings rate of 12%–15%, including any employer contributions. If you need more convincing about the wisdom of the “save more” course of action, it might be helpful to examine your alternatives. This list is by no means exhaustive, but it hits on a few of the big ones, and none are without risk. • Reach for yield. With yields so low on many types of bonds, it’s tempting to find the corners of the fixed income market where payouts are juicier. But with the juice comes considerable risk. You need to be aware that you’d be taking on more risk—and how much more. • Go all-in on a hot-performing asset class or fund. By now, you know better than that, right? • Sit tight. This approach isn’t a terrible idea; it’s better than panicking and deciding to just “do something,” particularly if that means changing your approach in response to the market’s movements. Here’s the inescapably challenging part of your partnership with the markets: In the short run, your “partner” is fickle, emotional, and wildly unpredictable. But in the long run, your partner is mostly rational and extremely helpful. The best way to minimize your vulnerability to the market’s mood swings, and to maximize the benefit of your partner’s longer-term strengths, is to expect less and save more. Maybe the markets will deliver better-than-expected returns. Maybe they’ll be consistent with our more modest expectations. In either case, a higher savings rate can help put you in a better position to reach your goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 18, 2016 5 Advisor’s Report Vanguard Wellesley Income Fund returned 11.58% for Investor Shares and 11.64% for Admiral Shares for the fiscal year ended September 30, 2016. The composite benchmark, which is weighted 65% Bloomberg Barclays U.S. Credit A or Better Bond Index and 35% FTSE High Dividend Yield Index, returned 11.25%. The investment environment Stock markets in the United States and abroad climbed higher during the fiscal year. The S&P 500 Index returned 15.43%, the MSCI World Index returned 12.02%, and the MSCI EAFE Index returned 6.52%. In the United States, value stocks outperformed their growth counterparts, as the Russell 1000 Value Index returned 16.20% and the Russell 1000 Growth Index returned 13.76%. The broad fixed income markets also ended the period with gains. The Bloomberg Barclays U.S. Aggregate Bond Index returned 5.19%. The higher-quality corporate bond market performed better than the broader fixed income market, returning 7.15% as measured by the Bloomberg Barclays U.S. Credit A or Better Bond Index. The yield on the 10-year U.S. Treasury note rose in November and December but declined in early 2016, reaching a low of 1.37% in July. Rates ended the period at 1.60%, compared with 2.05% a year ago. Investors experienced a choppy 12 months highlighted by divergent central bank actions, global uncertainty about the health of China’s economy, oil price fluctuations, and the United Kingdom’s unexpected decision to leave the European Union. The much-anticipated monetary-policy divergence materialized in late 2015 when the European Central Bank (ECB) and the Bank of Japan (BOJ) announced additional policy easing, while the U.S. Federal Reserve initiated its well-telegraphed liftoff in December. The start of 2016 was volatile as Chinese stocks plunged in early January, sparking global “risk-off” trading. U.S. stocks moved in virtual lockstep with the price of oil at the start of 2016 as fears of a recession weighed on investors’ minds. Markets surged in the second half of the quarter as solid economic data, stabilization in oil prices, and accommodative Fed comments helped calm investors’ early jitters. However, June brought fresh concerns largely because of the Brexit vote to leave the European Union. Despite a negative initial market reaction, U.S. stocks staged an impressive comeback to continue their climb higher and keep the seven-year-old bull market intact. The third quarter of 2016 was relatively uneventful, as markets climbed higher amid subsiding Brexit fears and expectations for continued accommodative monetary policy from central banks around the globe. At its September meeting, the Fed decided to leave interest rates unchanged as Fed Chair Janet Yellen indicated that the case for a rate increase had strengthened but not enough to warrant a move. 6 The fund’s successes Both the equity and fixed income portions of the fund generated positive returns and finished ahead of their respective benchmarks, the FTSE High Dividend Yield Index and the Bloomberg Barclays U.S. Credit A or Better Bond Index. The stock portfolio’s relative outperformance was driven by strong security selection in the energy, industrial, and consumer staples sectors, as well as an underweight allocation to the consumer discretionary sector. On an individual stock basis, our positions in Bristol-Myers Squibb, TransCanada, and Eaton were the top contributors to relative performance. We were able to sell our position in Bristol-Myers Squibb and capture profits before the stock’s decline later in the period. Our avoidance of poorly performing benchmark constituent Eli Lilly also aided relative performance. In the fixed income sleeve, selection among corporates was favorable, particularly within industrials and financials. An underweight to noncorporate credit, particularly our avoidance of supranationals, also helped. Our out-of-benchmark allocation to asset-backed securities, particularly collateralized loan obligations, helped relative performance. The fund’s shortfalls In the equity portfolio, security selection in utilities, financials, materials, and telecommunication services detracted from relative performance, as did an underweight to information technology, one of the benchmark’s best-performing sectors during the period. Our avoidance of AT&T and our positions in Wells Fargo, Novartis, and M&T Bank also hurt relative performance. On the fixed income side, our duration positioning detracted. Although our short duration posture helped as rates rose at the end of 2015, it hurt in the first quarter of 2016 after the sharp rate decline. We subsequently shifted our duration posture closer to the benchmark duration. However, in September, we once again took a short duration position relative to the benchmark. The fund’s positioning We are cautiously positive about the U.S. credit markets. The economic and credit cycles look to be tiring, but the powerful flood of global capital into our bond market—and credit in particular—shows no sign of abating. Low and negative yields in other major economic zones are still driving capital flows toward the higher yields and safety of the U.S. markets. Although our credit selections will remain thematic and well-researched, we expect investment-grade corporate bond returns to be attractive. We do anticipate an increase in volatility as the markets become less complacent about the Fed’s intentions and as the U.S. election approaches. In this market context, we are focused on identifying solid company-specific investment catalysts and mispriced individual securities, rather than investing based 7 on broad themes. We remain disciplined in our application of our investment process, which enables us to create a balanced portfolio that we believe should perform well in a variety of environments. Predicting rates has been a challenge given the influence of global macro factors. While we favor being short-duration, we are limiting our duration strategies to a narrow band because of the uncertainties facing the market. We anticipate a flatter yield curve and remain overweight the long end of the U.S. bond market as our inflation expectations, the primary driver of long-term interest rates, remain subdued. Our outlook is not without uncertainty, however. We cannot recall a period when global forces were as important to the U.S. economy and policies as they are today, so we are mindful of global events. Additionally, the Fed appears reluctant to cause market volatility, potentially throwing the economy off its low-growth trajectory. In the end, we feel the Fed will not be able to avoid this outcome as it is on the threshold of meeting its dual objectives of low unemployment and modest inflation. Our immediate concern is that so many financial assets are correlated to interest rates (and priced for low interest rates) that higher interest rates could be the primary driver of all returns in the near term. In that environment, our exposure to U.S. Treasuries should help to buffer the fund’s bond holdings. On the equity side, we believe the investment environment is somewhat precarious, with diverging developed- and emerging-market trends and uncertainties about central bank policies. China’s economy is moving from rapid to more moderate growth; the extent of the slowdown is still unknown. Europe struggled at the beginning of 2016, and the ECB continues to expand monetary policies and move interest rates into negative territory. Markets have had mixed reactions and experienced volatility in recent months. Japan also had a rocky start to 2016 as the BOJ surprised investors with the decision to implement negative interest rates. The United States is in the seventh year of expansion and its third-longest economic recovery. Core inflation is starting to tick up, unemployment is low, and wages have been accelerating. It remains to be seen how the Fed’s experiment with quantitative easing will play out amid global uncertainty and the actions of other central banks. Against this backdrop, the consumer continues to be resilient. Although our base case remains one of moderate U.S. GDP growth, we are wary of a potential downturn after a long run of moderate growth. We are mindful of higher risks and continue to focus on companies that can sustain or increase their dividend payments in a lower-growth environment. 8 At the end of the period, the equity portfolio’s largest overweighted sectors were energy, health care, and financials. The biggest underweights were in consumer discretionary, information technology, and telecommunication services. Over the past 12 months, we initiated new equity positions in Union Pacific, TransCanada, and Royal Dutch Shell. We also added to our Philip Morris International holdings. We eliminated Sysco, Bristol-Myers Squibb, and Texas Instruments and trimmed our positions in Waste Management and Analog Devices. Respectfully, John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA Senior Managing Director and Equity Portfolio Manager Wellington Management Company llp October 25, 2016 9 Wellesley Income Fund Fund Profile As of September 30, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.23% 0.16% 30-Day SEC Yield 2.46% 2.54% Equity and Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Number of Stocks 60 414 3,850 Median Market Cap $150.8B $108.8B $51.8B Price/Earnings Ratio 22.1x 20.7x 23.7x Price/Book Ratio 2.7x 2.7x 2.8x Return on Equity 17.7% 17.7% 16.6% Earnings Growth Rate 0.2% 1.0% 7.6% Dividend Yield 3.3% 3.2% 2.0% Foreign Holdings 6.2% 0.0% 0.0% Turnover Rate 31% — — Short-Term Reserves 1.5% — — Fixed Income Characteristics Bloomberg Barclays Bloomberg Credit Barclays A or Better Aggregate Fund Index Bond Index Number of Bonds 942 3,418 9,908 Yield to Maturity (before expenses) 2.3% 2.3% 2.0% Average Coupon 3.5% 3.5% 3.1% Average Duration 6.7 years 7.1 years 5.5 years Average Effective Maturity 9.7 years 10.0 years 7.7 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index FA Index R-Squared 0.97 0.66 Beta 1.01 0.32 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Microsoft Corp. Systems Software 4.9% Merck & Co. Inc. Pharmaceuticals 3.7 Johnson & Johnson Pharmaceuticals 3.7 Philip Morris International Inc. Tobacco 3.6 JPMorgan Chase & Co. Diversified Banks 3.4 Wells Fargo & Co. Diversified Banks 3.4 Cisco Systems Inc. Communications Equipment 3.3 Pfizer Inc. Pharmaceuticals 3.3 General Electric Co. Industrial Conglomerates 3.0 Verizon Communications Integrated Inc. Telecommunication Services 2.9 Top Ten 35.2% Top Ten as % of Total Net Assets 12.6% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 26, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the expense ratios were 0.22% for Investor Shares and 0.15% for Admiral Shares. 10 Wellesley Income Fund Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 17.8% Aaa 6.0 Aa 14.9 A 41.7 Baa 19.6 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Consumer Discretionary 1.7% 5.8% 12.8% Consumer Staples 14.5 14.6 8.7 Energy 14.0 10.6 6.7 Financials 13.8 13.2 13.3 Health Care 14.2 11.4 14.2 Industrials 11.7 11.5 10.3 Information Technology 13.8 15.6 20.7 Materials 3.4 3.5 3.3 Real Estate 0.0 0.0 4.3 Telecommunication Services 4.3 5.6 2.4 Utilities 8.6 8.2 3.3 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.9% Commercial Mortgage-Backed 0.4 Finance 25.4 Foreign 4.4 Government Mortgage-Backed 1.3 Industrial 37.4 Treasury/Agency 16.2 Utilities 6.5 Other 4.5 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2006, Through September 30, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Wellesley Income Fund Investor Shares 11.58% 8.70% 7.10% $19,864 ••••• Wellesley Income Composite Index 11.25 8.44 6.41 18,609 – Mixed-Asset Target Allocation Conservative Funds Average 7.21 5.67 4.06 14,884 Bloomberg Barclays U.S. Aggregate - Bond Index 5.19 3.08 4.79 15,965 Dow Jones U.S. Total Stock Market Float Adjusted Index 14.93 16.30 7.49 20,592 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment Wellesley Income Fund Admiral Shares 11.64% 8.78% 7.19% $100,102 Wellesley Income Composite Index 11.25 8.44 6.41 93,045 Bloomberg Barclays U.S. Aggregate Bond Index 5.19 3.08 4.79 79,825 Dow Jones U.S. Total Stock Market Float Adjusted Index 14.93 16.30 7.49 102,961 See Financial Highlights for dividend and capital gains information. 12 Wellesley Income Fund Fiscal-Year Total Returns (%): September 30, 2006, Through September 30, 2016 For a benchmark description, see the Glossary. 13 Wellesley Income Fund Financial Statements Statement of Net Assets—Investments Summary As of September 30, 2016 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities 1 United States Treasury Note/Bond 1.750% 9/30/19 665,000 681,519 1.4% United States Treasury Note/Bond 1.375% 9/30/18 662,270 669,721 1.3% United States Treasury Note/Bond 1.000% 9/15/17 629,315 631,278 1.3% United States Treasury Note/Bond 3.375% 5/15/44 322,125 394,200 0.8% United States Treasury Note/Bond 2.000% 2/15/25 350,870 363,533 0.7% United States Treasury Note/Bond 0.625% 7/31/17 298,000 298,000 0.6% United States Treasury Note/Bond 1.625% 6/30/20 258,195 263,844 0.5% United States Treasury Note/Bond 2.875% 5/15/43 203,565 227,325 0.5% United States Treasury Note/Bond 0.875% 3/31/18 217,000 217,441 0.4% United States Treasury Note/Bond 0.500%–3.625% 12/31/16–2/15/46 1,073,489 1,112,609 2.2% 4,859,470 9.7% Agency Notes † 77,191 0.2% Conventional Mortgage-Backed Securities † 425,451 0.9% Nonconventional Mortgage-Backed Securities † 110,705 0.2% Total U.S. Government and Agency Obligations (Cost $5,253,268) 5,472,817 11.0% 2 Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,199,036) † 1,207,603 2.4% Corporate Bonds Finance Banking Bank One Corp. 7.750% 7/15/25 25,000 32,099 0.1% Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 15,958 0.0% Goldman Sachs Group Inc. 2.600%–7.500% 1/18/18–10/21/45 486,415 546,931 1.1% JPMorgan Chase & Co. 2.000%–6.300% 8/15/17–6/1/45 498,530 548,338 1.1% Morgan Stanley 1.875%–7.300% 1/9/17–1/27/45 539,165 581,763 1.1% Wachovia Corp. 5.750%–6.605% 2/1/18–10/1/25 24,500 28,346 0.1% 14 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Wells Fargo & Co. 2.150%–5.625% 12/11/17–6/14/46 519,305 548,671 1.1% 2 Banking—Other † 3,722,516 7.5% Brokerage † 7,364 0.0% Finance Companies GE Capital International Funding Co. 4.418% 11/15/35 201,814 227,654 0.5% GE Capital International Funding Co. 2.342%–3.373% 11/15/20–11/15/25 117,660 124,170 0.2% 2 Insurance † 1,197,307 2.4% 2 Other Finance † 30,795 0.1% 2 Real Estate Investment Trusts † 157,473 0.3% 7,769,385 15.6% Industrial 2 Basic Industry † 194,704 0.4% Capital Goods General Electric Capital Corp. 3.100%–6.875% 2/11/21–1/10/39 103,860 131,763 0.2% General Electric Co. 2.700%–4.500% 10/9/22–3/11/44 30,665 33,279 0.1% 2 Capital Goods—Other † 787,110 1.6% Communication Verizon Communications Inc. 3.450%–6.550% 3/15/21–9/15/43 279,580 339,177 0.7% 2 Communication—Other † 1,470,624 2.9% 2 Consumer Cyclical † 1,516,648 3.0% Consumer Noncyclical Anheuser-Busch InBev Finance Inc. 3.300%–4.900% 2/1/23–2/1/46 387,920 442,372 0.9% Anheuser-Busch InBev Worldwide Inc. 2.500%–7.750% 1/15/19–7/15/42 125,851 138,054 0.3% Johnson & Johnson 2.450%–6.730% 11/15/23–3/1/26 93,000 100,286 0.2% Merck & Co. Inc. 2.350%–4.150% 1/15/21–5/18/43 136,880 146,148 0.3% Merck Sharp & Dohme Corp. 5.000% 6/30/19 18,000 19,809 0.0% Pfizer Inc. 3.000%–6.200% 3/15/19–6/15/23 54,040 59,007 0.1% Philip Morris International Inc. 1.875%–4.875% 3/26/20–11/10/44 164,030 173,255 0.4% Wyeth LLC 5.950% 4/1/37 15,000 20,106 0.0% 2 Consumer Noncyclical—Other † 2,737,268 5.5% Energy Chevron Corp. 2.355%–3.191% 12/5/22–6/24/23 75,750 80,431 0.2% Dominion Gas Holdings LLC 3.550% 11/1/23 14,085 14,834 0.0% Exxon Mobil Corp. 2.222%–4.114% 3/1/21–3/1/46 41,620 43,888 0.1% Texaco Capital Inc. 8.625% 4/1/32 25,000 37,601 0.1% 2 Energy—Other † 1,415,063 2.8% 2 Other Industrial † 71,091 0.2% Technology Cisco Systems Inc. 2.200%–4.450% 1/15/20–3/4/21 114,205 118,733 0.3% Intel Corp. 3.300%–4.100% 10/1/21–5/19/46 57,755 61,921 0.1% Microsoft Corp. 2.375%–4.500% 10/1/20–8/8/46 330,740 348,712 0.7% Technology—Other † 603,321 1.2% 2 Transportation † 310,302 0.6% 11,415,507 22.9% 15 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Utilities Electric 3 Dominion Resources Inc. 2.962%–4.450% 7/1/19–12/1/24 70,880 75,871 0.2% Duke Energy Carolinas LLC 3.900%–6.100% 1/15/18–9/30/42 57,520 65,345 0.1% Duke Energy Corp. 1.625%–4.800% 11/15/16–9/1/46 139,660 144,280 0.3% Duke Energy Progress LLC 2.800%–6.300% 5/15/22–8/15/45 63,820 70,343 0.1% Progress Energy Inc. 3.150% 4/1/22 20,800 21,767 0.1% Virginia Electric & Power Co. 5.950%–6.000% 9/15/17–5/15/37 59,435 64,713 0.1% 2 Electric—Other † 1,357,505 2.7% 2 Natural Gas † 179,270 0.3% 1,979,094 3.9% Total Corporate Bonds (Cost $19,722,824) 21,163,986 42.4% 2 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $1,381,120) † 1,422,452 2.9% Taxable Municipal Bonds (Cost $1,119,773) † 1,391,321 2.8% Shares Common Stocks Consumer Discretionary McDonald’s Corp. 2,703,790 311,909 0.6% Consumer Staples Philip Morris International Inc. 6,631,860 644,749 1.3% Kraft Heinz Co. 4,255,286 380,891 0.8% British American Tobacco plc 5,637,221 360,517 0.7% Coca-Cola Co. 7,383,760 312,481 0.6% Altria Group Inc. 3,504,640 221,598 0.4% PepsiCo Inc. 1,972,770 214,578 0.4% Consumer Staples—Other † 484,904 1.0% 2,619,718 5.2% Energy Exxon Mobil Corp. 5,292,010 461,887 0.9% Chevron Corp. 4,332,340 445,884 0.9% Suncor Energy Inc. 12,439,320 345,564 0.7% Occidental Petroleum Corp. 4,590,270 334,723 0.7% ^ TransCanada Corp. 4,876,020 231,583 0.5% Phillips 66 2,537,730 204,414 0.4% Energy—Other † 500,776 1.0% 2,524,831 5.1% Financials JPMorgan Chase & Co. 9,212,680 613,472 1.2% Wells Fargo & Co. 13,720,112 607,526 1.2% BlackRock Inc. 915,480 331,825 0.7% Chubb Ltd. 1,994,143 250,564 0.5% MetLife Inc. 4,906,280 217,986 0.5% Financials—Other † 465,268 0.9% 2,486,641 5.0% Health Care Merck & Co. Inc. 10,614,970 662,480 1.3% Johnson & Johnson 5,603,630 661,957 1.3% Pfizer Inc. 17,470,847 591,737 1.2% 16 Wellesley Income Fund Market Percentage Value • of Net Shares ($000) Assets ^ AstraZeneca plc ADR 7,629,640 250,710 0.5% Novartis AG 2,919,307 229,578 0.5% Health Care—Other † 175,942 0.4% 2,572,404 5.2% Industrials General Electric Co. 18,474,270 547,208 1.1% Eaton Corp. plc 5,752,630 378,005 0.8% Union Pacific Corp. 3,226,840 314,714 0.6% Lockheed Martin Corp. 918,990 220,300 0.4% 3M Co. 1,160,830 204,573 0.4% Industrials—Other † 457,985 0.9% 2,122,785 4.2% Information Technology Microsoft Corp. 15,263,120 879,156 1.8% Cisco Systems Inc. 18,774,760 595,535 1.2% Intel Corp. 13,500,550 509,646 1.0% Analog Devices Inc. 4,019,397 259,050 0.5% Information Technology—Other † 244,805 0.5% 2,488,192 5.0% Materials Dow Chemical Co. 5,163,190 267,608 0.5% Materials—Other † 341,320 0.7% 608,928 1.2% Telecommunication Services Verizon Communications Inc. 10,003,326 519,973 1.1% BCE Inc. 5,612,180 259,188 0.5% 779,161 1.6% Utilities Dominion Resources Inc. 6,085,370 451,960 0.9% Xcel Energy Inc. 6,311,960 259,674 0.5% Duke Energy Corp. 3,199,620 256,098 0.5% Eversource Energy 4,052,250 219,551 0.5% National Grid plc 14,669,406 207,326 0.4% Utilities—Other † 154,867 0.3% 1,549,476 3.1% Total Common Stocks (Cost $13,395,843) 18,064,045 36.2% Coupon Temporary Cash Investments Money Market Fund 4,5 Vanguard Market Liquidity Fund 0.640% 3,809 380,962 0.8% 17 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Repurchase Agreements Bank of America Securities, LLC (Dated 9/30/16, Repurchase Value $75,203,000, collateralized by Federal Home Loan Mortgage Corp. 0.000%–3.500%, 2/1/43–7/1/46, with a value of $76,704,000) 0.490% 10/3/16 75,200 75,200 0.2% Deutsche Bank Securities, Inc. (Dated 9/30/16, Repurchase Value $57,302,000, collateralized by U.S. Treasury Note/Bond 2.125%, 5/15/25, with a value of $58,446,000) 0.510% 10/3/16 57,300 57,300 0.1% HSBC Bank USA (Dated 9/30/16, Repurchase Value $110,504,000, collateralized by Federal National Mortgage Assn. 3.500%, 12/1/42–9/1/46, with a value of $112,713,000) 0.470% 10/3/16 110,500 110,500 0.2% RBC Capital Markets LLC (Dated 9/30/16, Repurchase Value $80,903,000, collateralized by Federal National Mortgage Assn. 2.418%–6.000%, 9/1/26–7/1/46, and Federal Home Loan Mortgage Corp. 4.000%, 5/1/44, with a value of $82,518,000) 0.460% 10/3/16 80,900 80,900 0.2% RBS Securities, Inc. (Dated 9/30/16, Repurchase Value $3,300,000, collateralized by U.S. Treasury Note/Bond 0.500%, 1/31/17, with a value of $3,370,000) 0.470% 10/3/16 3,300 3,300 0.0% 327,200 0.7% U.S. Government and Agency Obligations United States Treasury Bill 0.353% 12/15/16 125,000 124,950 0.3% U.S. Government and Agency Obligations—Other † 285,938 0.5% 410,888 0.8% Total Temporary Cash Investments (Cost $1,118,979) 1,119,050 2.3% Total Investments (Cost $43,190,843) 49,841,274 100.0% 18 Wellesley Income Fund Percentage Amount of Net ($000) Assets Other Assets and Liabilities Other Assets Investment in Vanguard 3,813 Receivables for Investment Securities Sold 372,181 Receivables for Accrued Income 288,199 Receivables for Capital Shares Issued 37,658 Other Assets 6 13,750 Total Other Assets 715,601 1.4% Liabilities Payables for Investment Securities Purchased (233,129) Collateral for Securities on Loan (380,925) Payables for Capital Shares Redeemed (27,172) Payables to Vanguard (55,644) Other Liabilities (7,505) Total Liabilities (704,375) (1.4%) Net Assets 49,852,500 100.0% 19 Wellesley Income Fund At September 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 42,963,987 Undistributed Net Investment Income 27,078 Accumulated Net Realized Gains 211,960 Unrealized Appreciation (Depreciation) Investment Securities 6,650,431 Futures Contracts (585) Forward Currency Contracts (88) Foreign Currencies (283) Net Assets 49,852,500 Investor Shares—Net Assets Applicable to 542,428,327 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 14,174,821 Net Asset Value Per Share—Investor Shares $26.13 Admiral Shares—Net Assets Applicable to 563,615,577 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 35,677,679 Net Asset Value Per Share—Admiral Shares $63.30 • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $ ,0 4 † Represents the aggregate value, by category, of securities that are not among the 5 0 largest holdings and, in total for any issuer, represent 1 % or less of net assets. 1 Securities with a value of $2
